                        Case 1:21-mj-00577-GMH Document 1 Filed 08/25/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                         UNITED STATES DISTRICT COURT
                                                                               for the
                                                                     District of &ROXPELD
                   United States of America
                                                                                  )
                                   v.                                             )
Uliyahu Hayah (AKA: Uliyahu Ben'Arie Hayah,                                       )        Case No.
                                                                                  )
   Wiyaha B Hayah, Uliyahu Benarie Hayah,
                                                                                  )
Lemon Raetheon Williams, Le Mon Williams )                                        )
              DOB: XXXXXX                                                         )
                             Defendant(s)


                                                         CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                           January 6, 2021                      in the county of                                                     in the
                            LQWKH'LVWULFWRI           &ROXPELD , the defendant(s) violated:

              Code Section                                                                     Offense Description
        18 U.S.C. § 111(a)(1) - Assaulting, Resisting, or Impeding Certain Officers or Employees;
        18 U.S.C. § 231(a)(3) - Civil Disorder;
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
        18 U.S.C. § 1752(a)(4) - Engaging Physical Violence in Restricted Building or on Restricted Grounds;
        40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
        40 U.S.C. § 5104(e)(2)(F) - Engage in an Act of Physical Violence in the Grounds or any Capitol Building;
        40 U.S.C. § 5104(e)(2)(G) - Parade, Demonstrate, or Picket in any of the Capitol Buildings.



          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




          9
          u   Continued on the attached sheet.


                                                                                                                    Complainant’s signature

                                                                                                          Marc Esposito, Special Agent
                                                                                                                     Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                                           Digitally signed by G. Michael
                                                                                                                           Harvey
                                                                                                                           Date: 2021.08.25 10:48:00 -04'00'
Date:              08/25/2021
                                                                                                                        Judge’s signature

City and state:                          :DVKLQJWRQ'&                                        G. Michael Harvey, U.S. Magistrate Judge
                                                                                                                     Printed name and title
